Case 2:20-cv-00738-TSZ Document 31-3 Filed 11/16/20 Page 1 of 3




                   Exhibit 3
10/27/2020             Case 2:20-cv-00738-TSZ   Document
                                           sTxWitch.com WHOIS,31-3    Filed Info
                                                               DNS, & Domain 11/16/20      Page 2 of 3
                                                                                 - DomainTools




                            Home > Whois Lookup > sTxWitch.com


                                                                                                                                                        How does this work?
                            Whois Record for sTxWitch.com

                             Domain Profile

                            Proximity Score      15                                                                     

                            Email                abuse@godaddy.com is associated with                                   
                                                 ~70,622,296 domains
                                                 stxwitch.com@domainsbyproxy.com                                                     Preview the Full Domain Report

                            Registrar            GoDaddy.com, LLC                                                           Tools
                                                 IANA ID: 146
                                                                                                                                 Whois History           Hosting History
                                                 URL: http:/
                                                          /www.godaddy.com
                                                 Whois Server: whois.godaddy.com                                            Monitor Domain Properties                     

                                                                                                                            Reverse Whois Lookup                          
                                                 (p)
                                                                                                                            Reverse IP Address Lookup                     
                            Registrar Status     clientDeleteProhibited, clientRenewProhibited, clientTransferProhibited,
                                                                                                                            Network Tools                                 
                                                 clientUpdateProhibited
                                                                                                                              Buy This Domain            Visit Website
                            Dates                12 days old                                                            
                                                 Created on 2020-10-15                                                                Queue Screenshot for Addition
                                                 Expires on 2022-10-15
                                                 Updated on 2020-10-15                                                      Available TLDs

                            Name Servers         NS47.DOMAINCONTROL.COM (has 55,751,004                                 
                                                                                                                             General TLDs        Country TLDs
                                                 domains)
                                                 NS48.DOMAINCONTROL.COM (has 55,751,004
                                                                                                                            The following domains are available through
                                                 domains)
                                                                                                                            our preferred partners. Select domains
                            IP Address           47.88.78.53 - 48 other sites hosted on this server                        below for more information. (3rd party site)
                                                                                                                               Taken domain.
                            IP Location                - California - San Mateo - Alicloud
                                                                                                                               Available domain.
                            ASN                     AS45102 CNNIC-ALIBABA-US-NET-AP Alibaba (US) Technology Co.,               Deleted previously owned domain.
                                                 Ltd., CN (registered Feb 01, 2008)
                                                                                                                             sTxWitch.com                       View Whois
                            Domain Status        Registered And Active Website
                                                                                                                             sTxWitch.net                       Buy Domain
                            Whois History        7 records have been archived since 2020-10-15                          
                                                                                                                             sTxWitch.org                       Buy Domain
                            IP History           1 change on 1 unique IP addresses over 0 years                         
                                                                                                                             sTxWitch.info                      Buy Domain
                            Hosting History      1 change on 2 unique name servers over 0 year                          
                                                                                                                              sTxWitch.biz                      Buy Domain
                             Website
                                                                                                                              sTxWitch.us                       Buy Domain
                            Website Title        None given.                                                            

                            Whois Record ( last updated on 2020-10-27 )


                             Domain Name: stxwitch.com
                             Registry Domain ID: 2565976842_DOMAIN_COM-VRSN
                             Registrar WHOIS Server: whois.godaddy.com
                             Registrar URL: http://www.godaddy.com
                             Updated Date: 2020-10-15T09:17:35Z
                             Creation Date: 2020-10-15T09:17:35Z
                             Registrar Registration Expiration Date: 2022-10-15T09:17:35Z
                             Registrar: GoDaddy.com, LLC
                             Registrar IANA ID: 146
                             Registrar Abuse Contact Email: abuse@godaddy.com
                             Registrar Abuse Contact Phone: +1.4806242505
                             Domain Status: clientTransferProhibited http://www.icann.org/epp#clientTran
                             sferProhibited
                             Domain Status: clientUpdateProhibited http://www.icann.org/epp#clientUpdate
                             Prohibited
                             Domain Status: clientRenewProhibited http://www.icann.org/epp#clientRenewPr
                             ohibited
                             Domain Status: clientDeleteProhibited http://www.icann.org/epp#clientDelete
                             Prohibited
                             Registry Registrant ID: Not Available From Registry
                             Registrant Name: Registration Private
                             Registrant Organization: Domains By Proxy, LLC
                             Registrant Street: DomainsByProxy.com
                             Registrant Street: 14455 N. Hayden Road
                             Registrant City: Scottsdale
                             Registrant State/Province: Arizona
                             Registrant Postal Code: 85260
                             Registrant Country: US
                             Registrant Phone: +1.4806242599
                             Registrant Phone Ext:
                             Registrant Fax: +1.4806242598
                             Registrant Fax Ext:
                             Registrant Email: stxwitch.com@domainsbyproxy.com
                             Registry Admin ID: Not Available From Registry
                             Admin Name: Registration Private
                             Admin Organization: Domains By Proxy, LLC
                             Admin Street: DomainsByProxy.com
                             Admin Street: 14455 N. Hayden Road
                             Admin City: Scottsdale
                             Admin State/Province: Arizona
                             Admin Postal Code: 85260
                             Admin Country: US
                             Admin Phone: +1.4806242599
                             Admin Phone Ext:
                             Admin Fax: +1.4806242598
                             Admin Fax Ext:
                             Admin Email: stxwitch.com@domainsbyproxy.com
                             Registry Tech ID: Not Available From Registry
                             Tech Name: Registration Private
                             Tech Organization: Domains By Proxy, LLC
                             Tech Street: DomainsByProxy.com
                             Tech Street: 14455 N. Hayden Road
                             Tech City: Scottsdale
                             Tech State/Province: Arizona
                             Tech Postal Code: 85260
                             Tech Country: US
                             Tech Phone: +1.4806242599
                             Tech Phone Ext:
                             Tech Fax: +1.4806242598
                             Tech Fax Ext:
                             Tech Email: stxwitch.com@domainsbyproxy.com

https://whois.domaintools.com/stxwitch.com                                                                                                                                    1/2
10/27/2020             Case 2:20-cv-00738-TSZ   Document
                                           sTxWitch.com WHOIS,31-3    Filed Info
                                                               DNS, & Domain 11/16/20      Page 3 of 3
                                                                                 - DomainTools
                             Name Server: NS47.DOMAINCONTROL.COM
                             Name Server: NS48.DOMAINCONTROL.COM
                             DNSSEC: unsigned
                             URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic
                             .net/

                             TERMS OF USE: The data contained in this registrar's Whois database, while
                             believed by the
                             registrar to be reliable, is provided "as is" with no guarantee or warranti
                             es regarding its
                             accuracy. This information is provided for the sole purpose of assisting yo
                             u in obtaining
                             information about domain name registration records. Any use of this data fo
                             r any other purpose

                             is expressly forbidden without the prior written permission of this registr
                             ar. By submitting
                             an inquiry, you agree to these terms and limitations of warranty. In partic
                             ular, you agree not

                             to use this data to allow, enable, or otherwise support the dissemination o
                             r collection of
                             this
                             data, in part or in its entirety, for any purpose, such as transmission by
                             e-mail, telephone,
                             postal mail, facsimile or other means of mass unsolicited, commercial adver
                             tising or
                             solicitations
                             of any kind, including spam. You further agree not to use this data to enab
                             le high volume,
                             automated
                             or robotic electronic processes designed to collect or compile this data fo
                             r any purpose,
                             including
                             mining this data for your own personal or commercial purposes. Failure to c
                             omply with these
                             terms
                             may result in termination of access to the Whois database. These terms may
                             be subject to
                             modification
                             at any time without notice.




                                      
                                             Sitemap   Blog   Terms   Privacy   Contact   California Privacy Notice   Do Not Sell My Personal Information   © 2020 DomainTools




https://whois.domaintools.com/stxwitch.com                                                                                                                                       2/2
